Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 3, 2014

                                    No. 04-14-00438-CV

                   ESTATE OF DELFINA E. ALEXANDER, Deceased

                  From the County Court at Law No. 2, Webb County, Texas
                            Trial Court No. 2008-PB7-000016-L2
                           Honorable Jesus Garza, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. Costs are assessed against the party that incurred them.

       It is so ORDERED on September 3, 2014.


                                              _____________________________
                                              Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk